     Case 3:20-cv-02008-JLS-AHG Document 7 Filed 03/22/21 PageID.502 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   In re PREMIER GOLD PROPERTIES,                   Case No.: 20-CV-2008 JLS (AHG)
     LP,
12
                                        Debtor.       ORDER APPROVING
13                                                    STIPULATION TO DISMISS
                                                      APPEAL WITH PREJUDICE
14   RICHARD M. KIPPERMAN, Chapter 7
15   Trustee,
                                                      (ECF No. 6)
16                                   Appellant,
17   v.
18   COTTONWOOD CAJON ES, LLC,
19                                    Appellee.

20
21         Presently before the Court is the Parties’ Stipulation to Dismiss Appeal with
22   Prejudice (“Stipulation,” ECF No. 6), entered into by and between Appellant Richard M
23   Kipperman, the Chapter 7 Trustee of the bankruptcy estate of Premier Golf Properties, LP,
24   and Appellee Cottonwood Cajon ES LLC. Good cause appearing, the Court APPROVES
25   the Stipulation in its entirety. As stipulated by the Parties, the Court DISMISSES WITH
26   ///
27   ///
28   ///

                                                  1
                                                                            20-CV-2008 JLS (AHG)
     Case 3:20-cv-02008-JLS-AHG Document 7 Filed 03/22/21 PageID.503 Page 2 of 2



 1   PREJUDICE the Appeal. No further notice or hearing is required to effectuate the
 2   foregoing. The Clerk of Court will close the file.
 3         IT IS SO ORDERED.
 4   Dated: March 22, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                     20-CV-2008 JLS (AHG)
